 464DECISIONSOF NATIONAL LABOR RELATIONS BOARDPenn Jersey Paper Co.andThomas Charles O'Neill.Case 4-CA-1285421May 1985DECISION AND ORDERBY CHAIRMAN DOTSON ANDMEMBERSHUNTER AND DENNISOn '21 March.. 1983 Administrative Law JudgeNancy M. Sherman issued the attached decision.The Respondent filed exceptions and a supportingbrief, and the General ;Counsel filed an answeringbrief.The Board has considered the decision and therecord in light of the exceptions and'briefs and hasdecided to affirm the judge's rulings,findings, i andconclusions and to adopt the recommended Order.ORDERThe. National Labor Relations Board. adopts therecommended Order of the administrative lawjudge and orders that the Respondent, Penn JerseyPaper Co., Philadelphia, Pennsylvania, its officers,agents, successors, and assigns, shall take the actionset forth in the Order.MEMBER HUNTER, concurring.I agree with my colleagues" finding that the Re-spondent violated Section 8(a)(3) and (1) of-the Actby terminating Thomas Charles O'Neill for the rea-sons stated by the judge. I further agree with theconclusion that the Respondent violated Section8(a)(3) and (1) of the Act.by changing the jobduties of Harry Cockerill and O'Neill, but only forthe following reasons.-Almost immediately after learning that Cockerillhad given a letter to the shop steward stating hisintention to seek the assistance of the Federal Gov-ernment in his efforts to obtain union representa-tion, the Respondent's president, Thomas R. FuriaSr., told Cockerill and O'Neill, both of whom werenonunit employees, to limit their job duties tosweeping, i.e., nonunit work. i About 20 minuteslater,Furia stated that they would be dismissed.These events took place more than 5 and almost 2years,respectively,afterCockerill andO'NeilliTheRespondent has excepted to some of the judge's credibility find-ingsThe Board's established policy is not to overrule an administrativelaw judge's credibility resolutions unless the clear preponderance of allthe relevant evidence convinces us that they are incorrectStandard DryWall Products,91NLRB 544 (1950), enfd 188 F 2d 362(3d Cir 1951)We have carefully examined the record and find no basis for reversingthe findings[-Previously,in addition to sweeping duties, Cockerill had performedseveral duties that also were performed by unit members, e g , loadingand unloading trucks, stocking shelves, and jockeying trucks O'Neill, inaddition to performing sweeping duties, had worked as a checker,a clas-sification covered by the collective-bargaining agreement between Local107 and the Respondentbegan performing unit work and seeking member-ship in Local 107.Ifind that the General Counsel made 'a primafacie showing that the Respondent changed the jobduties of Cockerill and O'Neill for unlawful dis-criminatory , reasons, i.e., because Cockerill exer-cised his Section 7 right to ask Local 107 to admithim to membership and, to obtain his coverageunder the collective-bargaining agreement betweenLocal 107 and the Respondent. Thus, as notedabove, Furia was aware of Cockerill's efforts togain union representation and of his stated intentionto seek Government assistance in doing so. Fur-ther, the Respondent's actions were _ taken on thesame-day that Furia learned of Cockerill's letter.Finally,Furia's animus towards Cockerill's andO'Neill's efforts are- clear from his threat to dis-charge them, made almost immediately after helearned of Cockerill's letter to Local. 107.I also find that the Respondent failed to demon-strate that it would have taken the same actionagainstCockerill and O'Neill in the absence oftheir protected activities. Thus, regarding O'Neill,the judge discredited the Respondent's evidencethat the. checker's job was eliminated on the rec-ommendation of the president of the Respondent'sprincipal customer. The Respondent also contend-ed that its actions were based on its desire to avoidincluding in the unit a position limited to checkingdutiesbecause the senior warehouseman/drivercould bid for such a relatively easy job. I agreewith the judge, however, that this concern cannotjustify the elimination of O'Neill's checking dutiesbecause the change could not affect the Respond-ent's contractual obligations regarding bidding. AstoCockerill, the Respondent's contention that itdesired to avoid claims by Local 107 that Cockerillwas encroaching on unit work is not supported bythe evidence. Thus, for almost 4 years Furia wasaware of Cockerill's performance of unit work andhis previous attempts to obtain representation byLocal 107, but the Respondent did not changeCockerill's duties or threaten to discharge him untilitbecame aware of his intention, as stated in hisletter to Local 107, to seek the aid of the FederalGovernment in his efforts to obtain union represen-tation.Under these circumstances, I find that theRespondent has not rebutted the General Counsel'sprima facie case of discrimination against Cockerilland O'Neill with regard to their job duties.2Accordingly, I agree with the judge's conclusionthat the Respondent violated Section 8(a)(1) and-2Wright Line,251NLRB 1083 (1980), enfd 662 F 2d 899 (1st Cir1981), cert denied 455 US 989 (1982).275 NLRB No. 64 PENN JERSEY PAPER CO(3) of the Act by restricting Cockerill and O'Neill.to sweeping duties., ,DECISION-STATEMENT OF THE CASENANCY M. SHERMAN, Administrative Law Judge. Thiscase washeard before me in Philadelphia, Pennsylvania,on November 10, 1982, pursuant to a charge filed on,April 15, 1982, and a complaint issued on May 27, 1982,and amendedon November 10, 1982. The questions pre-sented arewhether Respondent Penn Jersey Paper, Co:violated Section8(a)(1) and(3) of the National LaborRelationsAct by changing the job classifications of em-ployees Thomas Charles O'Neill and Harry Cockerill be-cause they sought membership in and representation byTeamsters Local 107 a/w InternationalBrotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica (Local 107), and by thereafterdischargingO'Neill because he sought membership in, and represen-tation by, Local 107 and Teamsters Local 115, a/wInternationalBrotherhood of Teamsters, Chauffeurs,Warehousmen and Helpers of America (Local 115).On the entire record, includingthe demeanor of thewitnesses,and after due consideration of the._helpfulbriefs filed by Respondent and the General Counsel, Imake, the followingFINDINGS OF FACT1.JURISDICTIONRespondent is a Pennsylvania corporation engaged inthe distribution of packing supplies from its facility locat-ed in Philadelphia, Pennsylvania, to commercial enter-prises in the supermarket industry. During the year pre-ceding theissuanceof the complaint, Respondent sold,and shipped products valued in excess of $50,000 directlyto points outside the Commonwealth of Pennsylvania. Ifind that, as Respondent admits, Respondent is engagedin commerce within-the meaning of the Act, and that as-sertion of jurisdiction over Respondent's operations willeffectuate the policies,of the ActLocal 107 and Local 115 are labor organizationswithin themeaningof the Act.II.THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent has had a collective-bargaining relation-shipwith Local. 107 since 1965. At all relevant times,theircollective-bargainingagreementshave coveredwarehousemen and truckdrivers. Most, and perhaps all,of the unit employees spend at least some of their timedriving trucks.However, some employees drive onlystraight-bodied 'trucks, for which no special driver's li-cense is required;while others also drive tractors, forwhich a truckdriver's license is required. Some emplpy-ees spend at least most of their time driving trucks, andothers spend' at least most of their time working in thewarehouse. Most, but not all, of the unit employees workfrom time to time as receivers.465At all relevant times, unit employees have been paidsubstantiallymore than sweepers, who are not includedin,the contract unit. Between January 1982 and March1982, the period during which ^ the alleged unfair laborpractices occurred, unit employees were receiving about$13 an hour and sweepers were receiving about $5.50 or$6.As to the wage rates of the employees in the bargain-ing unit,GeneralManger/Controller Thomas R. Furia,Jr.(Furia Jr.) testified - thatRespondent was "in thewrong union"-more specifically,Respondent 'waspaying the wage scale required in the area by Local 107,whichordinarily 'representsover-the-roaddrivers,whereas Respondent is it local distributor and its' com-petitors paid warehousemen and drivers'$8.50 an hour.B. The Employment History of Harry Cockerill andThomas O'Neill Before the Alleged" Unfair laborPracticesHarry Cockerill began to work for Respondent in June1975 as a sweeper. Between his hire and about June1977,. his duties were limited to sweeping floors, tyingbags which had been broken open by unit employees,taping merchandise; and getting cigarettes and coffee forthe drivers. No contention is, made that any portion ofthiswork was ever performed by unit employees or wascovered by the union contract.Cockerill's immediate superior was Supervisor CarmenMarzullo,who also supervised the unit employees.About June 1977, Marzullo began to direct Cockerill toperform work which was also being performed by ware-housemen and truckdrivers at the wage rate called for bythecollective-bargainingagreement-namely, loadingand unloading trucks, vans, and station wagons, stockingshelves, loading racks, picking stock; waiting on custom-ers, putting skids and merchandise away, and (inferential-ly after obtaining a driver's license in 1978) jockeyingtrucks and taking straight-bodied trucks to drivers whohad breakdowns on the road. ' However, "like some of theunit employees, he never acted as a receiver or drove atractor.Also he never made deliveries to customers; therecord fails to show whether all the unit employees didthis. Initially, Cockerill spent part of his time performingunit work and part of his time doing sweeping work. In1979, while he was thus dividing his time, he declined toaccept Respondent's offer of a repair job at a wage in-crease.At some time between January and May .1980,Cockerill began to spend all his time performing unitwork. By this time, sweeping work was being performedin the warehouse by Powell 'Bernhart, an independentcontractor with the assistance, after August 1981, of hisson` Glen, also .an independent<<contractor. i About May'This finding is based on a composite of credible parts of the testimo-ny of Cockerilland Furia Jr Because Funa Jr spendsverylittle time inthe warehouse,and for demeanor reasons; I do not accept his testimonythat Powell Bernhart, performed no sweeping duties after August 1981Employee Thomas Charles O'Neill credibly testified that he, became achecker about May 1980, and that Powell Bernhart began to performsweeping duties in the warehouse about the same time that O'Neillthat Powell Bernhart began such duties in April 1981 - 466DECISIONS OF NATIONAL LABOR RELATIONS BOARD1980,Company President- Thomas R. Furia, Sr. (thefather of General Manager/Controller Thomas R. Furia;Jr. (Furia) told Cockerill not to get coffee and cigarettesfor the drivers any' more because Furia did not want himto leave-the warehouse.2. In November 1979, Cockerill prevailed on Respondentto hire. Thomas Charles O'Neill, who was - Cockerill'sfriend,as a sweeper. About April or .May 1980, atO'Neill's request,Respondent. transferred O'Neill -to -ajob as a checker. His duties as a checker were to checkalloutgoing merchandise to make sure that every loadcontained every, piece of merchandise which was on theorder form. The bargaining agreement states on its facethat it includes checkers, but O'Neill's wages were notincreased to the contract rate. In early April 1981,O'Neill requested and was granted a transfer to a job asa receiver, a job not covered by the bargaining agree-ment. On O'Neill's' transfer, the Furias and Marzullo of-fered Cockerill, who accepted, the checker's job vacatedby O'Neill.3 Cockerill worked as a checker until aboutearly June 1981, when the warehousemen and driversstarted going on `vacation. Supervisor Marzullo there-upon-assigned Cockerill to stocking shelves, putting mer-chandise away, and-loading, vans and station wagons.From.time to time after Cockerill,re'sumed the perform-ance of this work, and until about 2 weeks after O'Neilltransferred back to the checker's job about late October1981 (see infra), Company President Funa instructedCockerill to perform "spot checking" work-that' is,.stopping an employee who was loading his truck, andchecking the skid to make sure that the merchandise onthe skid, accorded-with the order slips. After that, anduntil January 12, 1982, Cockerill performed warehouse/-driver work.-Respondent , became dissatisfiedwithO'Neill'sper-formance as a receiver and, about October 19, 1981,hired Ron Shivler, a new employee-with experience as areceiver, to replace O'Neill on that job. After spendingseveral days working with -Shivler and showing himwhat to do, O'Neill resumed his. prior job as a checker atthe same wages he had earned as a receiver.4 No conten-tion , ismade that O'Neill's later transfer to a sweeper'sjob or hisseparationfrom that job was due to any defi-ciencies as a receiver.It is undisputed that O'Neill was a sweeper at the timeof his separation on March 12, 1982. For reasons which2My findings-as to.the kind and amount of-umt work performed byCockerill are based almost entirely on his testimony,which I credit inview-of the absence of testimony as to this matter-from Marzullo, whowas Cockenll's'imme'diate supervisor and'spent'all-his time'working inthe warehouse'Funa Jr ;who spends only about-5' percent of his time inthe warehouse,testified that Cockerill checked merchandise while Re-spondent was taking-inventory,and loaded.and unloaded station wagons,but did not load or unload.'trucks , Funa, who spends an average of 2hours a day iii the warehouse,testified "that Cockerill"did odds and ends'he was a gopher for the warehousemen"2This finding is based on O'Neill's and Cockerill's testimony BecauseFuna and Marzullo were not asked about this matter, and for demeanorreasons, I do not accept.Funa Jr-'stestimony that O'Neill's job as achecker was not filled.'4My finding that this job was the same as his former checking job isbased on his testimony.Because Funa Jr was seldom on the warehousefloor, and-for demeanor reasons, I do not accept his testimony thatO'Neill's checking job'after October1981 wasthat ofa "rotating,check-er" who checked only a part'of any particular truck 'will appear,the date on which he resumed working as asweeper isa highly materialissue.O'Neill and Cockerilltestified that O'Neill worked as a checker until January12, 1982,and becamea sweeper on that date. Furia Jr.testified thatO'Neill became a sweeper on a date be-tween early December and Christmas 1981; such testimo-ny was generally corroborated by Furia. Funa Jr. testi-fied that he instructed Marzullo, O'Neill's immediate su-pervisorat all material times,to advise O'Neill of thechange in his job duties from checker to sweeper. How-ever,Respondent'switnessMarzullowas not askedabout thismatter,and Cockerill and O'Neill testifiedwithout contradiction that it was January 13, 1982, whenMarzullo instructed O'Neill to perform sweeping dutiesonly.Funa testified that O'Neill was transferred fromthe checker's job to a sweeper's job because Furia decid-ed to eliminatethe checker's job, and that- he reachedthis decision partly because such elimination had been'recommended by Daniel Smith, the president of Re-spondent'slargest customer,asa cost-saving device.However, Furia further testified that Daniel Smith hadadvised theeliminationof the checker's job every weekor two, for about a year before Furia decided to takesuch action. 5 Furia testified 'that O'Neill was transferredto a sweeper's job because "We had no other jobs. I feltsorry forhim. . . . Ididn'twant to lay him off at thetime.Itwas Christmas." However, Furia Jr. testified, ineffect, that O'Neill was transferred to sweeping becauseRespondent had an immediate need to fill a recentsweepingvacancy.6 In view of the, foregoing, and par-ticularly the absence of relevant testimony from O'Neill'simmediatesupervisor,Marzullo, I credit Cockerill's andO'Neill's testimony'thatO'Neill did not resume sweepinguntil-January 12, 1982.In-so finding,I am awarethat Cockerill's prehearingaffidavit, and O'Neill'sMarch 1982 prehearing affidavit,alleges thatShivler was hired after O'Neill had been re-assignedto sweeper duties (according to Cockerill's affi-davit,toperform"shipper/receiver"dutieswhichO'Neill had allegedly been performing just before beingtransferred to a sweeping job), although O'Neill by hisown testimony had worked.with Shivler during the firstfew days of his employment and his October 1981 hiringdate is established by Respondent's business-records.7 Al-though Respondent makes no claim that O'Neill becamea sweeperas soon asShivler took over the receiver's job(see suprafn.4),Respondent correctly points out thatthesepreheanngallegationswould (if true) militateagainstRespondent'sallegationthat Shivler was hiredbecause of O'Neill's incompetence as a receiver-an alle-Assistant office: controller George Thomas testified that, on one oc-casion,he too recommended the eliminationof the checker's job He tes-tified that he gave such advice about September 1981, O'Neill was trans-ferred from the receiver's job `to a checker's job in late October or earlyNovember 1981 No witness testified that Thomas' advice played a partin anydecision to eliminatethe checker's job6Funa Jr testified that sweeper Glen Bernhart went into the labelroom on a full-time basis in December 1981 However, the credible evi-dence shows that he performed sweeping work until January 12, 1982(see supra fn 1, infra in 14)7O'Neill'sMay 1982 preheanng affidavit corrected this-error as toShivler's hiring date.- PENN JERSEY PAPER CO.gationwhichO'Neill and Cockerill may well havethought (although wrongly) to be highly relevant to thisproceeding. I note, moreover, that other portions of-O'Neill's testimony show that he was confused as todates and related matters.8C. Cockerill's and O'Neill's pre-1982 Efforts to JoinLocal 107, Become Included in Local 107 Bargaining-.Unit, and Obtain Coverage Under the Local 107Bargaining AgreementAbout June 1977, Cockerill approached Local 107Steward Gerald Smith and Company President Furiaabout getting-into Local 107. Furia told Cockerill that ifhe joined Local 107 he would have to drive a truck andhe had no driver's license. Cockerill obtained a driver'slicense about 1978. About February 1978, Cockerill hadameeting with Company President -Furia, Local 107Steward Smith, and Local 107BusinessAgent KennyMoore, about Cockerill's getting into Local 107. Smithaskedwhat Cockerill did in the warehouse. Cockerillsaid that he stocked shelves, put merchandise away, andloaded stationwagons.Furiaaskedwhose stationwagons Cockerill loaded. He' said, "Yours." Furia saidthat he did not own any.9 Then, Furia, Smith, andMoore started to laugh. They asked Cockerill to leavethe room, and said that they would get back and talkwith him; but neither Furia nor Smith got in touch withCockerill after this conversation.10 Furia credibly testi-fied that on "at the most" two or three occasions, whosedates he'was not asked to give, Smith asked Furia to in-clude Cockerill in the collective-bargaining unit. Howev-er,management never did so. In 1979 or 1980, Cockerillreached the age of 21, the age which Respondent wouldprefer to have-an employee attain before he is hired intothe unit.As previously noted, about May 1980, O'Neill ob-tained,without receiving a raise to the rate specified byLocal 107's bargaining agreement, a checker's job whichunder the language of that agreement was covered there-by. In June 1980, O'Neill,, Cockerill, and Local 107Steward Smith met with Local107 BusinessRepresenta-tiveMoore at Local 107's hall. O'Neill and Cockerill de-scribed toMoore the work that they had been doing,and asked him to put them in Local 107. Moore toldthem to give him some time and to wait until Respond-ent'soperations -were more profitable. The employees9Thus, he testified that he returned to checking work inNovember1981, but that after working with him as a checker for-about2 weeks,Cockerill began to do other work because "Itwas getting busy again Itwas during the summer months " (O'Neill was undisputedlytenrimated inmid-March 1982) O'Neill testified at one pointthat he acidCockerill de-cided to stop trying toget intoLocal 107, and to go to Local 115, 2 daysbefore the two employees began to drafta letterto Local 107 (deliveredto Union Steward Gerald Smith on January 12, 1982) stating that Cock-erillwould go to the "Labor Department" if he werenot admitted tomembership (cf infra, part II, D) Further, althoughit is undisputed thatby January 13, 1982, O'Neillwas a sweeper,O'Neill testifiedthat he wasperforming checking duties when he receivedawritten reprimand(which, however, was partly directedto a period when he was a check-er) on January 21, 1982 (see infra, fn 22)See also supra In, 19However, Furia Jr corroboratedCockenll's statement that he loadedstation wagons-ioMy findingsas tothese twoconversationsare based on Cockenll'stestimony For demeanor reasons, I do not credit Funa's denial .467said,"What if we go to the LaborBoard?"Moore saidthat he could not just go there and "demand Tom Furiato'hire" them, and that Moore would work somethingout and would' put ' the two employees in 'Local 107.About August 1980, Cbckerill and O'Neill met withSmith again. Cockerill asked if he had heard anythingfrom Moore. Smith said no, that he would get back intouch with Cockerill as soon as he heard something.Every couple of months thereafter until November 1981,Cockerill and Furia asked Smith whether he had heardanything about the matter -from Moore. On each suchoccasion,Smith said that he had not seen Moore.Furia Jr. credibly testified that a checker's job is phys-icallymuch less strenuous than the work performed bythe warehousemen and drivers;and that Respondent an-ticipated that the senior warehouseman/driver wouldclaim the checker's job if it paid the same as his presentjob.About the same time that O'Neill became a checker,Local 107 Shop Steward Smith and Local 107BusinessAgent Moore asked Company President Furia to putcheckers into the bargaining unit. Furia replied that ifLocal 107 insisted on including checkers in the bargain-ing unit, he was going to abolish the job of checkers.Local 107 never thereafter brought thesubject up again.InNovember 1981, Smith told Cockerill that Smithand Moore could do nothing for him, and advised him toquit because there was "no future" for him in Respond-ent's operations.D. The January 1982 Letter,- the Allegedly UnlawfulChanges in Cockerill's and O'Neill's DutiesIn January 1982, O'Neill and Cockerill discussedtaking further action to join Local 107. They decided be-tween themselves that a letter signed by Cockerill, andthereafter a' letter signed by O'Neill, would be sent toLocal 107 stating that if the signatory employee was notput in Local 107 he was going to the "Labor Board,"which both employees thought was the same as or partof the United States Department of Labor. I i On January8,Cockerill and O'Neill had a discussion, in the presence-of Cockerill's sister, about what was to be put into theletter to be signed by Cockerill. She then physically pre-pared, and showed to Cockerill but not O'Neill, a hand-written draft of a letter which she thought combinedwhat the two men were saying. Then, she typed the fol-lowing letter to Local 107BusinessAgent Moore:Due to the fact that at our last meeting in June'1980 with the company I was told to get a haircutand shave before ,I could join the union, I did so.Since then -nothing hasbeenresolved as to my join-ing the union. I feel as though I am a good workerand my appearance. should not' interfere with mybeing: able to get :into the union. I have been verypatient in waiting, for* this problem to be settled bythe union.-,I approached the Shop-[Steward]' in November of1981 and he told me that there is no future here fori iO'Neill credibly testified that he "figuredone at a time was betterthan two at a time" because Local 107 hadsaid that it wanted to waituntil Respondentwas making more money' 468DECISIONS OF NATIONAL LABOR RELATIONS BOARDme and that I should quit I do not understand thereason for this statement?I am left with no other alternative but to go tothe U.S. Department of Labor, and, find out whataremy rights If the company never intended totakeme into the union, I should have been fore-warned and not put off for over a year and a half. I,think this is discrimination as I have been doing thesame job as my fellow. workers for the past- sixyears and.they are still getting union wage and I amnot. Since this time, five men-have been put into theunion and they were-hired after me. I would appre-ciate an explanation as to, why I have not beentaken into the union after six years of employment.Respectfully,Employee of Penn Jersey Co.Harry CockerillAfter this letter was typed -and before delivering it,Cockerill showed it to.O'Neill. On the morning of Janu-ary 12, Cockerill again showed O'Neill the letter,' saidthat Cockenll was going to''hand it to Smith that morn-ing, and further said that Cockerill hoped' that Smithwould talk to Cockerill- and O'Neill and'put them inLocal 107 Before Cockerill had to' go to the ""LaborBoard "12 Later that morning, Cockerill gave Smith theletter.After reading it, Smith showed it to Furia, whowas in the warehouse, and said that Cockerill had givenit to, Smith. After, reading the letter, Furia walked overtoCockerill, "who was putting merchandise away, andasked what he was doing. Cockerill said, "Union work,,putting stock away, what I do everyday." Furia askedwho had told Cockerill to do this. He said Marzullo.Furia then went into Marzullo's office, but Marzullo'-wasnot- there.. Furia leftMarzullo's office 'and approachedO'Neill, who was performing checker's work. Furia toldO'Neill, "All I want you to" do is sweep, tie, and' tape."Then, Furia approached Cockerill, told him-not-to putaway merchandise any more,'and said that thereafter hewas going to sweep. floors, tie bags, and tape up bundlesand boxes. About 20 minutes later, Furia and Smith came"down from. the office". (inferentially, Furia's` office,which is on the floor above the warehouse) and yelledforCockenll.When he approached them, Smith 'said,one to Tom Furia and Kenny Moore." Cockerill saidthat he was going there at lunchtime. Furia asked wheth-er Cockerill had sent the letters yet. Cockerill said no.Furia said, "As of Friday, morning you and Tom-O'Neillare going to be dismissed." Smith said, "You and TomO'Neill do, what youse got to do and me and Mr. FuriaizMy findings regarding-O'Neill's activities in connection with thisletter are based on credible parts of his and Harry Cockenll'sItestimonyCockenll's sister was'not called as a'wttiiess,`and Respondent did nothave as'a practical matter any way to rebut the testimony ' about O'Neill'sactivity.Because-there is no evidence that Cockerill or O'Neill believedthatRespondent knew at any material time about any such,activity byO'Neill, I do not regard as reflecting on these employees' veracity gener-ally the failure of their preheanng affidavits to mention O'Neill's role inconnectionwith the letterAs discussed infra, part II,F,1, whetherO'Neill in fact did anything in connection with the letter does not affectthe result of this casewill do what we have to do." Smith and Furia thenwalked away. At an undisclosed hour that day, Furia.toldMarzullo to have Cockerill and O'Neill performonly sweeping work (see infra fn. 13). On the followingday,Marzullo called Cockerill and O'Neill into Marzul-lo's office and told them that he had been informed that,thereafter, all they were supposed-to do was to sweep,tie, -and tape.' 3'After this conversation, Cockerill and O'Neill per-formed sweeping functions only. Respondent did not cuttheir pay or change their benefits. Nobody from manage-ment ever told O'Neill that his reassignment to sweeping.dutieswas due to poor work performance or prior late-ness.Cockerill credibly testified, that, in an averageweek, he was unable to sweep the entire warehouse.O'Neill, testified that after he was reassigned to sweeping,he had his share of work and "more than-likely" it kepthim busy all day.My findings as to the events on January 12 are basedon a composite of credible portions of the testimony ofCockerill, O'Neill, and the-Furias. My findings that Furiaspoke to Cockerill both before and after his visit to Mar-zullo's empty office is based on the testimony of O'Neill,who as to,this matter appeared to have a memory superi-or. to Cockerill's.My rejection of Furia's testimony thathe gave his job-assignment instructions to his son orMarzullo rather than directly is based on his son's testi-mony that such instructions were given to Marzullo,Marzullo's failure to testify about this matter, and the un-disputed testimony that Cockerill gave Smith the letteron the morning of January 12 but Marzullo did not issue,such instructions to the employees until January 13. Mybased on demeanor considerations and on the foregoingevidence impeaching Furia's denial that he made anyJanuary 12 remarks to Cockerill or O'Neill occasionedby Cockerill's letter .-Between the June - 1975 date that Cockerill beganworking for Respondent and the hearing on November10, 1982, Respondent hired about five different employ-ees into the warehouse/driver collective-bargaining unitatunion rates.The Furias testified that, during thisperiod,Respondent- never reclassified Cockerill into abargaining unit job because Respondent did not think hewas capable of performing to the standard of excellencedesired by Respondent the full scope of bargaining unitwork.While I believe that these considerations played apart in management's continued failure to reclassifyCockerill, I infer from the probabilities of the case thatRespondent was also influenced by the fact that its con-tinued' failure to reclassify him enabled it to have bar-gaining unit work performed at half the contract wage.Between Cockerill's restriction to sweeping duties onJanuary 12, 1982, and the hearing on November 10,1982,Respondent hired no employees to whom it ap-plied the collective-bargaining agreement, and an undis-i'This finding is based on the uncontradicted testimonyof Cockenlland O'Neill Because bothof themtestifiedthatMarzullo's instructions tothem included O'Neill, and because Supervisor Marzullo was not askedabout this matter, I infer that Furia's instructions to Marzullo includedO'Neill,and do not credit the Furias'testimony otherwise PENN JERSEY PAPER COclosed number of employees to whom that agreementhad been applied quit or were,discharged.After January12, 1982,the Bernharts,who were independent contrac-tors, began to perform for an undisclosed payment thework which Cockerill had previously been doing.14About August 1982, a man identified in the record as"Ernie" began to work in the warehouse.Cockerill cre-dibly testified that Ernie put stock away, loaded shelves,and got different merchandise for the.men loading thetrucks, he testified that Cockerill did not think Ernie gotunion pay.Furia Jr.testified that Ernie was on the pay-roll of the Buff-Henley Corporation,a corporation oper-atingunder Chapter 11 of the Bankruptcy Act, forwhich Respondent began to perform deliveries on an un-disclosed date in the summer of 1982.Furia Jr.furthertestified that when Respondent started to perform deliv-eries for Buff-Henley,loading trucks with Buff-Henleymerchandise was taking too long because Respondent'semployees did not know what Buff-Henley'sproductswere, and that Ernie had been sent to Respondent'swarehouse'to "point,out the merchandise."Furia Jr.'stestimony in this respect does not explain why Ernie wasputting stock away and loading shelves, as described inCockerill's; uncontradicted and credible testimony. Fur-thermore,Furia Jr testified that Ernie had been pointingout Buff-Henley's merchandise for more than 2 months,which seems like a rather long time for Respondent'semployees to remain so unacquainted with Buff-Henley'smerchandise that Buff-Henley was willing to pay an em-ployee to point out merchandise notwithstanding Buff-Henley's financial difficulties; and Respondent did notproduce its payroll records for the period during whichErnie was admittedly working in its warehouse.In viewof the foregoing considerations, and for demeanor rea-sons, I do not credit Furia Jr.'s testimony that Ernie wasnot on Respondent's payroll.Rather,I infer from Cock-erill's credible testimony that Ernie was on Respondent'spayroll(probably at less than unit wages)and was per-formingwork which Cockerill had been performingbefore his January 12, 1982-assignment to sweepingwork.After O'Neill's January 12, 1982 transfer from check-er'swork to sweeping work,Respondent employed nocheckers as such.Rather,Respondent imposed a require-ment that before any driver took'any load on the road,that load had to be checked by a warehouseman,anotherdriver,or Supervisors Marzullo or Dominick,tomakesure that it included all the merchandise listed on theorder form.15All these drivers and warehousemen wereincluded in the unit and were paid the contract rate.14This finding is based on Cockenll's testimony Company witnessMarzullo was not asked about this matter, although he is the supervisorwho gives the work assignments to the unit employees and spends all histime working in the warehouse For demeanor reasons,,because Marzullowas not asked about this matter, and because Cockerill had a much betteropportunity than the Furias to observe what in fact took place in thewarehouse,Ido not credit the Funas'testimony that the Bernharts' soleactivity after December 1981 was the performance in the labeling room,which is above the warehouse level and next to the office,of pickingorders for labels15My findings in this sentence are based on Cockenll's and O'Neill'stestimony In view of Respondent'sfailure to ask Marzullo about thismatter,the probabilities of the case,and demeanor considerations, I do469E. The Allegedly Unlawful Discharge of ThomasO NeillBy letter to Cockerill dated January 19,1982,Moorestated,inter alia,"As I have informed you on prior occa-sions, due- to the fact that you were hired and are cur-rently employed as a `sweeper' . . .your employment isnot subject to the terms and provisions of the collectivebargaining agreement."On March 3,.Cockerill andO'Neill went to Local,115's office and- showed Moore'sletter to Local 115 organizers Joe Yeoman,James Oliver,and Rich Hart. The employees told the,union representa-tives that these two employees had been,unsuccessfullyattempting to get Local 107 to represent them,and askedwhether Local 115 would take them.The union repre-sentatives asked whether the two employees would signLocal 115 authorization cards. They did so, and gave,thecards to union organizer Yeoman.Yeoman said that if-Local 107 told them that it did not represent these twoemployees, he would go the Respondent,demand recog-nition,and seek an NLRB election.,On March 4 and 5,O'Neill told fellow employees EdPrice and Mike Przybyszewski,and also-Glen Bernhart(an independent contractor who worked on the prem-ises),thatO'Neill had signed an authorization card forLocal 115.BetweenMarch 4 and 12,Cockerill toldPrzybyszewski,Price,and employees Charlie Brown andBob Lee, that Cockerill and O'Neill had"got anotherunion,115, that said they was going to back us." Thisinformation about.Local 115 activity was passed on toother employees,and became"the talk of the shop."At all relevant times,the immediate superior-of bothCockerill and O'Neill was admitted supervisor Marzullo.He supervised'about 20 employees,5 to 8 of whom spentmost of their time in the warehouse.Marzullo spent hisentireworking day in the warehouse,and talked withthe warehouse employees throughout the day.He regu-larly sat with the warehouse employees during their twobreaks(totaling 25 minutes)a day;and discussed withthem.matters in addition to work assignments.Duringlunch breaks,Marzullo ate with and played daily cardgames with employees who spent most of their workingtime in the warehouse.About March 10, during a lunchbreak pinochle game among Supervisor Marzullo andemployees Lee, Brown,and Bill Coyle,CoyleremarkedtoMarzullo,"Did you hear that Ozzie and Harry signedup with another union?"Marzullo said, - "Oh, it is noth-ing," and the players thereafter made a joke of thematter.O'Neill and Harry Cockerill were such constantcompanions that the shop personnel called them "Ozzieand Harry.".My findings as to the conversations described in thetwo preceding paragraphs are based on Cockerill's andO'Neill's testimony. My findings as-to the March 10 con-versation involving Marzullo are based on'the testimony.of O'Neill, who testified that during this incident, Cock-erillwas talking to employee Price,who was sittingacross the aisle.Employee Brown testified that O'Neillnot accept the testimony of the Funas and Assistant Office Controller'George Thomas that no separate checking operation is now being per-formed, 470DECISIONS OF NATIONAL LABOR RELATIONS BOARDnever told him that O'Neill had gone to another unionHowever, Brown further testified that, after O'Neill'slayoff,Cockerill repeatedly told Brown that Cockerillwas going to try and get in another union, an alleged-statement which is difficult to reconcile with the uncon-tradicted and partly documentary evidence that Cocker-illhad already made such efforts. Marzullo testified thatit! "could be possible" that he had a conversation withCoyle about Local 115, but' "it would have to be" afterLocal 115's representatives visited the plant, an eventwhich occurred after O'Neill's termination. For demean-or-reasons, I credit Cockerill and O'Neill and do notaccept Brown's and Marzullo's denials.Furia left Philadelphia, Pennsylvania, at 5 a.m. onFriday,March 12, on a driving trip to Florida. Laterthat day, Furia Jr. told Marzullo to bring O'Neill toFuria Jr.'s office at 3:30 p.m., a half hour before the endof the workday. The two arrived about 3:40 p.m. Furia_Jr. told O'Neill, in a nice manner, that Respondent didnot need a second sweeper, and that because of presenteconomic conditions, Respondent had to lay him off.Furia Jr. gave him a check for 2 weeks' pay in additionto his regular'weekly paycheck. O'Neill asked for a writ-ten statement of why he was being laid off. Furia Jr. saidthat.O'Neill could pick up a typed statement the follow-inghandwriting? I want to take it now." Funa Jr. thenwrote out, signed, andgavetoO'Neill, a paper datedMarch. 12, and stating, "Effective today Thomas O'Neillhas been laid off due to poor economic conditions."'O'Neill asked whether he could collect unemploymentcompensation.Furia Jr. said, "Sure." O'Neill shookFuria Jr.'s hand; said, "It was nice to be working withyou . . . see you later," and left. Furia Jr. credibly testi-fied that, during this -interview, O'Neill said nothingabout , theUnion, and, Funa Jr. said nothing aboutO'Neill's not working hard enough or about an allegedincident in late February (see infra part II,F,2) whereFuria-saw O'Neill, sweeping with'only one arm.Later that day, O'Neill returned to Furia Jr. and point-ed out that O'Neill's paycheck for his last week had in-cluded pay through Wednesday, March 10, only. FuriaJr. thereupon wrote out-a check for March 11 and 12; hetestified 'that, hemade, this error because he is used topaying the office people and they are on a workingschedule different from the warehouse personnel. FuriaJr., further testified that he laid O'Neill off shortly beforethe end of the workday on a Friday to avoid "commo-tionwith rest of the work force. So that when theyOn the morning of March 17, Local 115 organizersOliver and Hart went to Respondent's plant and askedfor President Furia. Respondent's receptionist summonedMarzullo,who came to the reception area and intro-duced himself.= Oliver gave his business card to Marzulloand asked to see President Furia. Marzullo said that'Furia was on vacation. Oliver said," "What about thevice president?"Marzullo said that "his two partners"came in almost every afternoon. Oliver said that Local115 represented "two gentlemen" and wanted recogni-tion-, and gave Marzullo a letter which requested recog-nition as the representative of O'Neill and Cockerill, whowere mentioned-by name. Marzullo said that he could donothing, that he had to get hold of Furia, and that Re-spondent would get back to Local 115 right away. i 6 Alittle later that day,Marzullo gave Oliver's business cardand Local 115's letter to Furia Jr. who had not been inthe shop when the Local 115 representatives called.When Furia telephoned from Florida _on March 24 tocheck up on the business, Furia Jr told his father aboutLocal 115's bargaining demand. Respondent never- re-plied to this demand. On March 26, Local 115 filed withtheBoard'sRegional -Office a representation petitionseeking a unit of "All maintenance and cleaning employ-ees not included in any other bargaining unit." The peti-tion alleged that two employees were in this unit. InMarch 1982, after O'Neill's March 12 separation and (in-ferentially)Local 115's petition, Local 115 learned forthe first time about O'Neill's termination.Following O'Neill's termination, Cockerill continuedto do sweeping. In addition, Furia's son-in-law, TonyUliano; came in to sweep about 3 nights a week and onweekends 17. In April 1982, Respondent obtained an in-dependent contractor, Daniel Jupin, to perform Cocker-ill's sweeping duties for a few days when an injury dis-abled Cockerill from work. In October 1982, RespondentrecalledO'Neill to perform Cockerill's sweeping jobwhile Cockerill was absent owing to a death 'in hisfamily.O'Neill worked for 1 day, and then telephonedRespondent that he had obtained a job elsewhere. Is Re-spondent thereupon recalled Jupin to fill in for Cockerill.Respondent has not hired anyone to replace O'Neill as asweeper. In April 1982, when Respondent's unit employ-ees received a wage increase, Cockerill received thesame percentage increase.F.' Analysis and Conclusions1.The change in Cockerill's-and O'Neill's dutiesThe credible evidence shows that until January 12,1982,when Local 107 Steward Smith gave CompanyPresident Furia Cockerill's letter to Local 107 BusinessAgent Moore, Supervisor Marzullo had for several yearsbeen assigning Cockerill to duties which were part of thedutiesperformed by warehousemen/drivers in Local107's contractual bargaining unit and being paid as such,16My findings as to this 'visit are based on Oliver's and Marzullo's tes-timony Cockerill, who was not present during this conversation, statedin his preheating affidavit that O'Neill (whose termination preceded thisconversation) had told him that it was Yeoman who had come to Re-spondent's premises and that Yeoman had talked to Furia Jr I see nobasis for Respondent's contention that this portion of Cockerill's affidavitreflects on his credibility17This finding is based on Cockerill's testimony Cockerill, who'livesnear Respondent's plant, based such testimony partly on personal obser-vation, partly on the fact that Uliano's car was.parked outside the planton weekends, and partly on the condition of Cockerill's cleaning equip-ment on Mondays as compared to its condition on Fridays Furia Jr tes-tified that Uliano came on weekends to help out I do not credit FuriaJr's denial that Uliano, who did not testify, performed sweeping work,for demeanor reasons, in view of Cockenll's credible testimony that hecould not sweep the entire warehouse by himself during an averageweek, and the absence of evidence that sweeping work was performedduring this period by anyone other than Cockerill and UlianoieNo contention is made that O'Neill was offered reinstatement as asweeper PENN JERSEY PAPER COand O'Neill had forseveralmonths been working as achecker,a job which the contractstated was partof, the,bargaining unit.Further, the credible evidence showsthat during muchof 1981, Cockerill performeda certainamount ofchecker'swork.The undisputedevidenceshows thatCockerill and O'Neill wereat all times beingpaid less than halfof thewage scale calledfor by thebargaining agreement.Respondent'sbriefstates thatCockerill's letter"triggered"his restriction to sweepingduties"because he claimed inthat letter he should re-ceive union rates because he was doing union work." I'infer that Furia's January 12 decisionto limit O'Neill,too, tosweeping duties was similarly motivated, in viewof the undisputed evidencethatSupervisorMarzulloduring a singleJanuary 13interviewwith both of themtold both of them to performsweepingduties only; theFurias'testimony that Furia had instructed Marzullo toissue such instructionsto Cockerill; the credible evidencethat Furia issued such instructionsto O'Neilla few min-utes after seeing Cockerill's letter and immediately beforeissuing such instructionsto Cockerill; the Furias'testimo-ny thatRespondent did not want to treatcheckers (like-O'Neill)as part of the contract unit;and the absence of'evidence indicating.any reason,other, than theletter,why Furia wouldselect that particular time to tell.O'Neill to performsweeping duties only.To the extent that thecomplaint alleges that Respond-ent'sJanuary 12,1982 changein Cockerill's and O'Neill'sjob duties violated Section8(a)(1) of the Act, no finding'need be madethatsuch actionconstituteddiscriminationwithin the meaningof Sectionfind that these changes constituted such discrimination.(seeRadioOfficers v.NLRB,347 U.S. 17, 42, 43 (1954)even though Respondent's action did not impose any im-mediate economic loss on them.Lowery Trucking Co.,200 NLRB 672, 676-677 (1972),White SuperiorDivision,162 NLRB 1496, 1499 (1967), remanded 404 F.2d 1100(6thCir.1968), decision on remand174NLRB 1172(1969);IllinoisBell Telephone Co.,228 NLRB 942 fn. 1(1977). In thisconnection,Inotethat the employees'prior jobduties gave them at leasta colorableclaim tosubstantial wage increases(indeed, the elimination of anysuch possibility was one reason for Respondent's changein their duties)and that Cockerill,at -least,found hisprior duties -more enjoyable than his new sweeping as-signment.See SouthwesternBellTelephoneCo.,237NLRB 110 (1978);Continental Bus System,229 NLRB1262, 1268-69 (1977).-Moreover,Ifind thatentirelyapart fromany partici-pation by O'Neill in the decisionto send theletter and indrafting it, the contentsof theletter and employee/-,Union Steward Smith's possessionof the letter when heshowed ittoFuria advisedRespondentthatCockerillwas engaging in activitiesprotected'by Section 7 of theAct. Theletterwas addressedtoLocal 107'sbusinessagent(not to Respondent),and containedrequests foraction'by Local 107-namely,a requestthat Local, 107admit Cockerill to membershipand take stepsto obtain a"union wage" for him. Local 107 was admittedly an or-ganization inwhich employees(includingCockerill's,fellow employees)werealready participating and whosepurpose was to deal with Respondentwith respect to,471inter alia,rates of pay. t 9 Accordingly, Cockerill wasaskingemployee/Union StewardSmith,and other em-ployees through theirunion,to let him participate inconcerted and union activitiesinwhich suchemployeeswere alreadyengaged,-and tohelp Cockerillin obtaininga wage increase.Such-effortsto participate in and benefitby ongoingunion'and concerted activities by a numberof 'otheremployees constitute Sectiori 7 protected unionand concerted activitieseven if these effortscontemplatethe additionof only one more employee; to theexistingcollective group.SealyMattressCo` of Michigan,262NLRB 99 (1982);News-Texan, Inc. v.NLRB,422 F.2d381, 386(5th Cir. 1970); see alsoNLRB v. J. Weingarten,Inc.,420 U.S. 251, 260-267 (1975);Eastex, Inc. v.NLRB,437 U.S. 556, 563-565 (1978);Bel-AirMart,203 NLRB339, 340-341 (1973), enfd. 497 F.2d 322 (4th Cir. 1974);Owens-Corning 'Fiberglas Corp. v.NLRB,407 F.2d 1357,1365 (4th Cir. 1969);Dreis & Krump Mfg., 221NLRB369"(1975), enfd. 544 F.2d 320 (7th Cir. 1976).20 Further-,more,although Respondentclaimsthat it didnot knowor suspectO'Neill's participation in the letter,such as-serted ignorancedid not privilegeRespondent to dis-criminate with respect to O'Neill'semployment becauseCockerillengaged in activities,in connectionwith theletter,which would be protected by Section 7 if he alonehad engaged thereinand which werecalculated in thelong run toproduce like benefits to both Cockerill andO'Neill. SeeHedison Mfg. Co.,249 NLRB 791, 794 fn. 13(1980), enfd 643 F.2d 32 (1st Cir.1981).In short,the credibleevidence establishes that Re-spondent changed'the job duties of Cockerill andO'Neill, and therebyengaged in an act of discriminationwith respect to suchemployees, becauseCockerill exer-cised his Section 7 protected right to ask Local 107 toadmit himto membership, to includehim in the bargain-ing unit,and to obtain his coverage under Local 107'sbargaining agreement.Because,Cockerill and O'Neillwere thereby deprived of much or all ofany contractualor moralclaim which they may have had to suchrelief,and becauseCockerillregardedhis new jobduties as lessinteresting than his old ones, Respondent's conduct couldhave adversely affected employeerights to some extent,at least.Moreover, Furia aggravatedthe -naturally coer-cive tendency of suchaction when,in effect,he threat=ened todischargeCockerill and O'Neill because ofCockerill's letter.Accordingly, the burdenis, onRe-spondent to come forward 'with evidenceof. legitimateand substantial businessjustifications - for its - conduct.NLRB. v. Great Dane-Trailers,NLRB v. Frick Co,is See the definition of the term '9ab0'r6rgaiiization"in See 2(5)-ofthe ActRespondent's answer concedes-that Local107 is such an:organi-zation20 Respondent cites4fateta Trucking Co,1,94NLRB 794 (1971),Tab-ernacle CommunityHospital,233 N'LRB'1425 (1977),andNational'WaxCo, 251 NLRB 1064 (1980), as allegedly holding otherwise:However; inall : these' cases, a single, employee askedhis'employerfor-benefitsdirectly,and did not,as here, ask a union to addhim to itsmembership and toinduce his employer to grant him such benefits Indeed, at one point, Re-spondent's brief concedesthat Cockerill's effortsto join Local 107 wereprotectedby the Act _t' 472DECISIONS OF NATIONAL LABOR RELATIONS BOARDZapex Corp.,235 NLRB 1237,1238-40(1978), enfd. 621F.2d 328 (9th Cir.1980).As to O'Neill,Respondent has failed to present anysuch legitimate and substantial business justifications. Ihave previously found to be contrary to the credible evi-dence Respondent's contention that in December 1981 iteliminated the checker's job at least partly because suchactionwas recommended by its principal customer'spresident,Daniel Smith;and there is no record-basis forany contention that Smith's advice led to the eliminationof the checker's job on Respondent's January 12, 1982inspectionof Cockerill's letter toLocal 107.,Further, thecredible evidence indicates that Respondent'scheckingcosts increased,if anything,after O'Neill's transfer backto sweeping;for the checking work which he had for-merly performed was divided among the unit employeesat twice O'Neill'swage scale.Funa Jr. testified that Re-spondent does not want.to include in the contract unit ajob limited to checking duties because Respondent doesnot want to enable its senior warehouseman/driver, bymeans of the contractual'job-bidding procedure,to limithis-duties at-least primarily to the relatively easy check-ing work while being paid the same as employees whosework is confined to the relatively strenuous warehouse-drivingwork.However,Respondent has not specified,nor can I perceive,any way in which Respondent's limi-tation of O'Neill to sweeping work could diminish anycontractual obligation which Respondent may have toassign checkers'work to the senior bidder therefor in thecontract unit.Accordingly,Ido not regard this concernas-a legitimate and substantial business justification.As to Cockerill,Respondent contends that his reas-signment was due partly to a desire to. avoid claims byLocal 107 that he was encroaching on unit work and toa belief that he was,unable to perform the full scope ofunit work. I accept the legitimacy of such considerations.Thriftco.Stores,205 NLRB666 (1973).However, in thecircumstances of the instant case, I regard them as insub-stantial.In the first place,Furia's initial instructions to_Cockerill andO'Neill,that they were thereafter to per-form sweeping duties only, included threats of discharge,actionwhich would have caused these employees farmore injury than required by the considerations ad-vanced by Respondent to justify the change in Cocker-ill'sduties. .Moreover,Furia had known for almost 4years that Cockerill had been performing unit work andhad been requestingLocal107 to receive him into mem-bership and obtain the contractual pay rate for him.However,Respondent made no effort to confine him tononunit work until Furia learned,from reading Cocker-ill's letter toLocal 107,that he intended to seek the as-sistance of the Federal Government in achieving his pur-poses.Furthermore,by contending in counsel'sopeningstatement and -counsel'sbrief that Respondent realignedCockerill's duties in order to resolve the grounds for hiscomplaint, Respondent tenders an independently unlaw-fulmotive for such action.Ram Construction Co., 228NLRB 769, 769-772, 775 (1977) (transfer'ofWeber),enfd. 566 F 2d 1166(3d Cir.1978).Further, as foundinfra,a few weeks later Respondent terminatedO'Neillbecause of his and Cockerill's efforts to obtain union rep-resentation.Cf.Great Dane,supra,388 U.S. at 34("if theadverse effect of the discriminatory conduct on employ-ee rights is `comparatively slight,' an antiunion motiva-tion must be proved to sustain the chargeifthe employ-ee has come forward with evidence of legitimate andsubstantial business justification for his conduct").For the foregoing reasons, I find that Respondent vio-lated Section8(a)(1) and(3) of the' Act by restrictingCockerill and O'Neill to sweeping duties on and afterJanuary 12, 1982.2.O'Neill's terminationFurther, I agree with the General Counsel that O'Neillwas terminated because of his Local' 115 activity andCockerill's efforts to obtain membership in Local 107and coverage under its contract-efforts which, if suc-cessful,would have increased the likelihood that O'Neillwould obtain similar Local 107 protection. As previouslyfound, on January 12, 1982, Furia transferred O'Neill (aswell as Cockerill) to nonunit sweeping work in order torender futile any efforts by them to obtain such Local107 protection and, indeed, threatened to-discharge themprotection. Thereafter, on March 3, 1982, Cockerill andO'Neill signed cards authorizing Local 115 to representthem. Furia testified that he did not think either of themwas worth the wages called for under the Local 107'scontract.Cockerill's and O'Neill's action in getting an-other union to back them became the "talk of the shop"and became known to Supervisor Marzullo by March 10.I infer that this information reached Furia, and I do notcredit the Furias' testimony otherwise .2 i On March 12,1982,O'Neillwas terminated. The foregoing evidencemakes a puma facie showing that O'Neill was terminatedto discourage union activity.Moreover, Respondent's explanations for its conductare difficult to reconcile with each other and with therecord evidence. Certain portions of the Furias' testimo-ny indicate that Furia decided to terminate O'Neill be-cause he was sweeping in a remarkably indolent fashion.However, O'Neill did not receive a written warning forindolent work;22 it was notmentioned to him during histermination interview or (so far as the record shows) anyother occasion; both Furias testified that Furia made theterminationdecision (allegedly because of indolent work)2 weeks before O'Neill was terminated; and when askedwhy Furia decided to wait 2 weeks (although Furia Jr.allegedly urged him to act immediately), Furia testified,"I honestly don't know." Moreover, Respondent merelyadvised O'Neill that he was being terminated because ofpoor economic conditions and gave him 2 weeks' separa-21 SeeNLRB Y WaltonMfg Co,369 U S 404,408 (1969) (the de-meanor of a witness who has a motive to deny "may satisfy the tribunal,not only that the witness' testimony is not true, but that the truth is theopposite of his story")22 The only written warning which O'Neill ever received was issuedby Furia Jr on January 21, 1982, for tardiness on 5 days between Janu-ary 5 and 18, 1982 This warning stated that O'Neill would be sent homewithout pay if he were late again,and would be discharged if he werelate on three more occasions There is no evidence that he was ever lateagainRespondent'switnesses did not testify that his March 12, 1982 sep-aration had anything to do with tardiness,and Respondent'sbrief doesnot appear to contend that it did PENN JERSEY PAPER CO.473tion pay; and Respondent recalled O'Neill, notwithstand-ing his alleged laziness, to act as a substitute sweeperwhen _ Cockerill was on a bereavement leave.23 On theother hand, other parts of the testimony of Furia Jr., andto some extent his father, indicate that O'Neill was sepa-rated because Respondent did not need two sweepers,sweeper O'Neill was junior to sweeper Cockeril, Re-spondent lost money in January 1982, and Respondentmade little money in February 1982. However, such tes-timony is difficult to reconcile with Respondent's alleged2-week delay in implementing on March 12, 1982, its de-cision to terminate' O'Neill; its voluntary payment to himof 2 weeks' severance pay; Respondent's testimony re-garding hisalleged laziness;the evidence that Respond-ent's business was better in January and February 1982than in the corresponding months of 1981;24 the evi-dence that Respondent's sales, of which level Furia-Jr. isadvised on a daily basis, were higher in March 1982 thaninFebruary 1982;25 Respondent's-useof Furia's son-in-law to perform sweeping duties after O'Neill's separa-tion; and Respondent's failure in 1981 and at least untilthe November 1982 hearing to lay off truckdrivers.- -For the foregoing reasons, I find that O'Neill's termi-nationon March 12, 1982, violated Section 8(a)(1) and(3) of the Act.-",CONCLUSIONS OF LAW1.Respondent is engaged in commerce within themeaning of Section 2(6) and (7) of the Act.2.Local 107 and Local 115 are labor organizationswithin the meaning of Section 2(5) of the"Act.-3.Respondent has violated Section 8(a)(1) and (3) oftheAct on and after January 12, 1982, by restrictingHarry Cockerill and Thomas Charles O'Neill to sweep-ing duties.4.Respondent has violated Section 8(a)(1) and (3) ofthe Act by separating O'Neill on March 12, 1982.5.The unfair labor practices described in Conclusionsof Law 3 and 4 affect commerce within the meaning ofSection 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that Respond-ent be required to cease and desist therefrom and fromlike or related conduct.Affirmatively' -'Respondent will be required to offer toreinstate Cockerill and O'Neill to the jobs they were per-forming before January 12, 1982, the date on which theywere unlawfully restricted to sweeping activities. Al-,though Respondent no longer employs checkers as such,23Although O'Neill was not asked to substitute for Cockerill on anearlieroccasionwhen hewas absentbecause ofinjury, FunaJr did notattributethe arrangements made duringCockerill's sick leave to anyshortcomings by O'Neillas a sweeper Rather,Funa Jr testified that hehad neverthought ofcalling inO'Neill24 Respondent's losses inJanuary 1982 were 30 percentlower than itslosses in January 1981Respondent'sFebruary 1982 profits, althoughlowerthan in anymonth since March 1981, were five timesgreater thanitsFebruary 1981 profits25 Respondent'sMarch 1982 profits were doubleitsMarch1981 prof-itsHowever, Funa Jr testified that hedid not learn about March 1982profits until sometime in Aprilitwas O'Neill's unlawful transfer from checking dutiesthat caused Respondent thus to distribute checking dutiesamong the warehousemen/drivers, who were still per-forming such duties at the time- of the hearing Accord-ingly, Respondent will be required to offer reinstatementto O'Neill as a checker. Similarly, because after Cocker-ill'srestriction to sweeping duties the work which hehad previously performed was performed by independentcontractors,Ernie, and (perhaps) unit employees, Re-spondent will be required to offer to restore Cockerill tothe job duties he was performing before January 12,1982,whether or not any one employee is now perform-ing a job consisting of thesame mix_of duties Cockerillwas-then performing.Radio Station K-101,215 NLRB602, 614 fn. 30 (1975), enfd. 538 F.2d'337 (9th Cir. 1976),cert. denied 429 U.S. 921 (1976);NLRB v. Retail ClerksLocal 876,570 F.2d 586, 593 (6th Cir. 1978), cert. denied439 U.S. 819 (1978). I would require Respondent to offerto reinstate O'Neill as a checker, and to make him wholefor any loss of pay until he received such an offer, evenif I had found that Respondent acted lawfully in termi-nating him from the sweeping job to which he had beenunlawfully transferred from the checking job.Super TireStores,236 NLRB 877 (1978).26 In this connection, Inote Respondent's contention, that O'Neill was terminat-ed at least partly because he was the ,junior" of Respond-ent's two . sweepers and -Respondent needed only onesweeper. If this was the real reason for O'Neill's termina-tion, it would not have taken place at all if he had stillbeen a checker. Reinstatement shall be offered withoutprejudice- to the employees' seniority or other rights andprivileges."In addition,, Respondent will be required to makeCockerill and O'Neill whole for any loss of earnings theymay have suffered by reason of the discriminationagainst them, in the manner prescribed in F.W. Wool-worth 'Co.,90 NLRB 289 (1950), with interest as pre-scribed inFlorida Steel Corp.,231NLRB 651 (1977).27The' backpay due them is to be calculated without regardto any wages to which they may be entitled because ofRespondent's collective-bargaining agreements or rela-tionshipwith -Local 107, the precise extent of suchrights, if any, has not been determined in this proceed-ing.Also, Respondent will be required to remove fromitsfilesany reference to O'Neill's unlawful termina-tion,28 and to notify him in writing that evidence of thattermination will not be used as a basis for future person-nel action against him.Sterling Sugars,261NLRB 472(1982). In addition, Respondent will be required to postappropriate notices.26 BecauseO'Neill's posttransferearnings as a sweeperfor Respondentconstitute interim earningswith respect 'to the unlawful transfer, his netbackpay would be the same whether or not his termination while asweeper wasunlawful27 See generallyIsis Plumbing Co,138 NLRB 716 (1962) Although it.seemsunlikely that Respondent owes Cockerill any backpay, he is includ-ed inthe backpay order as a precautionary measure28The record affirmatively shows that Respondent's files contain noreference to the January 1982 change in their duties 474DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn these findings of fact and conclusions of law andon* the entire record,I issue the following recommend-e&9ORDERThe Respondent,Penn Jersey Paper Co., Philadelphia,Pennsylvania,its officers,agents, successors,and assigns,shall1.Cease and desist from(a)Changing the duties of, laying off,or dischargingany employee because of activities protected by Section7 of the Act. .-(b)Changing the duties of any employee,dischargingor laying off any,employee,or otherwise discriminatingwith respect to the-hire or tenure of employment or anyterm or condition of employment of any employee, todiscouragemembership in Teamsters Local 107 a/wInternationalBrotherhood of Teamsters,'Chauffeurs,Warehousemen and Helpers of America;TeamstersLocal 115,a/w International Brotherhood of Teamsters,Chauffeurs,Warehousemen and Helpers of America orany other labororganization.(c) In any like or related manner interfering with, re-straining,or coercing employees in the exercise of therights guaranteed them by Section 7 of the Act.2.Take the following affirmative action designed to ef-fectuate the policies of the Act.(a)Offer to reinstate Harry Cockerill and ThomasCharles O'Neill to the jobs which they occupied prior toJanuary 12,1982,without prejudice to `their seniority orother rights,and privileges,and make them whole forany loss of pay they may have suffered by reason of thediscrimination against them in conformity with the, sec-tion of this-decision entitled "The Remedy."(b)Remove from its files any reference to O'Neill'sunlawful termination,and notify him in writing that thishas been done and that evidence of that termination willnot be used as a basis for,future personnel' a_ ctions againsthim.(c)Preserve and, on request,Board or its agents for examination and copying, all pay-roll records,social security'payment records,timecards,personnel records and reports, and all other-records nec-essary to analyze the amount of backpay due' under theterms of this Order.(d)Post at.itsPhiladelphia,Pennsylvania facilitycopies of the attached notice marked"Appendix."3029 If no exceptions are filed as provided by Sec .102 46.of the Board'sRules and Regulations, the findings,'conclusions, and recommendedOrder'shall, as provided in Sec 102 48 of the Rules;-be-adopted by theBoard and all objections to them.shall .be deemed waived for all pur-'posesso If this Order is enforced by a Judgment of a United States Court ofAppeals, the words in the'notice reading "Posted by Order of the Na-tional Labor Relations-Board" -shall read"Posted Pursuant to a'Judgmentof the United States'Court of,Appeals-al Labor Relations Board "Copies of the notice,on forms provided by the RegionalDirector for Region 4, after being signed by the Re-spondent's authorized representative,shall be posted bythe Respondent immediately upon receipt and maintainedfor'60 consecutive days in conspicuous places includingallplaceswhere notices to employees are customarilyposted.Reasonable steps shall be taken by the Respond-ent to ensure that the notices are ' not altered,defaced, orcovered by any other material. "(e)Notify the Regional Director in writing within 20days from the date of this Order,what steps the Re-spondent has taken to comply:APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all sides had an opportunity topreent evidence and state their:positions, the -NationalLabor Relations Board found that we have violated theNational Labor Relations Act, as amended,and has or-dered us to post this notice.WE WILL NOT'change your job duties, lay you off, ordischarge you because of activities protected by the Act.WE WILL NOT change yourjob duties,lay you off, dis-charge you, or otherwise discriminate with respect toyour hire or tenure of employment or any'term or condi-tion of employment, to discourage membership in Team-sters Local 107 a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica;Local 115, a/w International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of Amer-ica, or any other union.WE WILL NOT in any like or related manner interferewith,restrain, or coerce you in the exercise of the rightsguaranteed you under the Act.WE' WILL offer to reinstate Harry Cockerill andThomas Charles O'Neill to the jobs which they heldbefore their duties were unlawfully changed,withoutprejudice to their seniority or other rights and privileges,and make them whole, with interest,for any loss of payresulting from their transfer and O'Neill's later unlawfultermination. . .WE WILL remove from our files any-,reference toO'Neill's -termination, and notify him in writing that thishas been done and that evidence'of his termination willnot be used as a basis for future personnel action againsthim. ---